1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                           NO. 31,526

10 MARTIN ROBERT KNIEF,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
13 Mart T. Sanchez, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Jacqueline L. Cooper, Acting Chief Public Defender
18 Adrianne R. Turner, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 FRY, Judge.

23          Defendant appeals the district court’s order revoking his probation and

24 imposing judgment and sentence. We proposed to affirm in a notice of proposed

25 summary disposition, and Defendant filed a memorandum in opposition. Having
 1 considered the arguments raised by Defendant in his memorandum and remaining

 2 unpersuaded, we affirm.

 3        To briefly recap, Defendant was sentenced on two felony counts for a total of

 4 three years followed by a year of parole in this matter, CR 2005-349, (“CR-349 ”).

 5 [RP 51-52; MIO 1; DS 3] The sentence was suspended except for time served, and

 6 Defendant was to be placed on supervised probation for the balance of the three years

 7 followed by a year of parole. [RP 51-52; MIO 1; DS 3] The sentence further states

 8 “probation to run consecutive to any sentence imposed as a result of [D]efendant’s

 9 probation violation in Taos, New Mexico.” [RP 52; MIO 1; DS 3] At the time,

10 Defendant had an open probation violation in Taos in CR 2003-103 (“CR-103”).

11 [MIO 1; DS 4]

12        On November 16, 2006, Defendant was sentenced on his probation violation

13 in CR 103. [MIO 1; DS 2, 4] Defendant’s probation in CR 103 was revoked another

14 time after a hearing on June 26, 2008, and at that point, Defendant was incarcerated

15 for the remainder of the sentence in CR 103 which ran until December 28, 2008. [RP

16 92-93]

17        At the July 18, 2011, probation revocation hearing in this matter, Defendant

18 moved to dismiss the revocation proceeding, arguing that the district court lacked

19 jurisdiction because the probationary period had already expired. [MIO 2-3; DS 2]


                                             2
 1 See generally State v. Neal, 2007-NMCA-086, ¶ 17, 142 N.M. 487, 167 P.3d 935

 2 (recognizing that in general, “a court has no jurisdiction to revoke probation after the

 3 probationary term has been served”). He claimed below and also claims on appeal,

 4 that his probation in this matter started on November 17, 2006, the day he was

 5 sentenced for the revocation proceeding in CR 103, not when he finished serving his

 6 sentence in CR 103 on December 28, 2008. [MIO 3-4; DS 2] On appeal, he raises

 7 this contention pursuant to State v. Franklin, 78 N.M. 127, 129, 428 P.2d 982, 984

 8 (1967), and State v. Boyer, 103 N.M. 655, 658-60, 712 P.2d 1, 4-6 (Ct. App. 1985).

 9 [MIO 5; DS 2]

10        In our previous notice, we proposed to affirm because a plain reading of the

11 language in Defendant’s sentence that it runs “consecutive to [the other] sentence”

12 clearly indicates that the probationary period in CR 349 will begin after Defendant

13 serves whatever sentence the district court imposes in the probationary revocation

14 proceedings in CR 103 - the Taos case. [CN 2] “[W]e will not interpret Defendant's

15 sentence to say something it does not.” State v. Pando, 1996-NMCA-078, ¶ 12, 122

16 N.M. 167, 921 P.2d 1285 (refusing to “substitute an artificial and inaccurate

17 interpretation for the plain and clear meaning of an unambiguous sentence”).

18 Furthermore, we observed that the district court’s interpretation comports with the

19 general rule that a new sentence is served consecutive to an older one, unless the


                                              3
 1 sentencing court orders otherwise. See Neal, 2007-NMCA-086, ¶ 21. A common

 2 sense reading of the language in Defendant’s sentence, coupled with the general rule,

 3 led us to propose to agree with the district court that the probationary period in CR

 4 349 began once Defendant completed the sentence imposed in CR 103.

 5        In his memorandum in opposition, Defendant fails to contradict any of our

 6 observations regarding the underlying facts in this matter nor does he challenge our

 7 legal analysis. [MIO 1-5] Instead, he merely reasserts his contention that he began

 8 serving probation in this matter on November 17, 2006, despite the language in his

 9 sentence that probation would run consecutive to that imposed in the Taos matter.

10 [MIO 4-5] Therefore, for the reasons set forth in our notice of proposed summary

11 affirmance, we affirm the order revoking Defendant’s probation and imposing

12 judgment and sentence in this matter.

13        IT IS SO ORDERED.



14
15                                         CYNTHIA A. FRY, Judge

16 WE CONCUR:



17
18 MICHAEL D. BUSTAMANTE, Judge


                                             4
1
2 MICHAEL E. VIGIL, Judge




                            5